       Case 3:19-cv-02546-CRB Document 197 Filed 12/11/20 Page 1 of 3



 1   Warren Postman (#330869)                         Keith A. Custis (#218818)
       wdp@kellerlenkner.com                            kcustis@custislawpc.com
 2   KELLER LENKNER LLC                               CUSTIS LAW, P.C.
 3   1300 I Street, N.W., Suite 400E                  1999 Avenue of the Stars, Suite 1100
     Washington, D.C. 20005                           Los Angeles, California 90067
 4   (202) 749-8334                                   (213) 863-4276

 5   Benjamin Whiting (pro hac vice)
       ben.whiting@kellerlenkner.com
 6
     Ellyn Gendler (#305604)
 7     ellyn.gendler@kellerlenkner.com
     KELLER LENKNER LLC
 8   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 9   (312) 741-5220
10
     Attorneys for Intervenors
11

12                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
13                                SAN FRANCISCO DIVISION
14                                            )
      IN RE INTUIT FREE FILE LITIGATION       )   Case Nos.: 3:19-cv-02546-CRB
15                                            )
                                              )
16    This Document Relates to: All Actions   )   SUPPLEMENTAL DECLARATION OF
                                              )   WARREN POSTMAN IN SUPPORT OF
17                                            )   MOTION TO INTERVENE AND IN
                                              )   OPPOSITION TO PRELIMINARY
18                                            )   APPROVAL OF CLASS ACTION
                                              )   SETTLEMENT
19                                            )
                                              )   Judge:       Hon. Charles R. Breyer
20                                            )   Date:        December 17, 2020
                                              )   Time:        10:00 a.m.
21                                            )   Courtroom:   6 – 17th Floor
                                              )
22                                            )
23

24

25

26
27

28

                 SUPPLEMENTAL DECLARATION OF WARREN POSTMAN IN SUPPORT OF
          MOTION TO INTERVENE AND IN OPPOSITION TO PRELIMINARY SETTLEMENT APPROVAL
                                   CASE NO. 3:19-cv-02546-CRB
       Case 3:19-cv-02546-CRB Document 197 Filed 12/11/20 Page 2 of 3



 1           I, Warren Postman, declare based on personal knowledge as follows:

 2           1.      I am a Partner at Keller Lenkner LLC, counsel for Intervenors in this matter.

 3           2.      I have personal knowledge of the facts stated herein, and if called upon as a witness,

 4   I could and would testify competently thereto.

 5           3.      This supplemental declaration is submitted in support of the Motion to Intervene

 6   and in Opposition to Preliminary Approval of Class Action Settlement.

 7           4.      Keller Lenkner regularly communicates with each of its clients to provide updates

 8   on his or her case.

 9           5.      After Intuit and interim class counsel filed their motion for preliminary approval of

10   a class settlement on November 12, 2020—a proposed settlement that purports to include Keller

11   Lenkner’s clients—we updated our clients about the proposed settlement. The contents of those

12   attorney-client communications are privileged and confidential.

13           6.      Without waiving any privilege or protection, and for the limited purpose of rebutting

14   Intuit’s arguments that Keller Lenkner seeks to pursue an “unauthorized mass opt out,” I can

15   confirm certain facts about our communications with our clients as set forth in paragraphs 7 through

16   9 below.

17           7.      We provided each client a copy of interim class counsel’s motion for preliminary

18   settlement approval and declarations in support, the proposed settlement agreement, and the

19   proposed settlement notice.

20           8.      We also provided our advice to each client, consistent with our obligations as his or

21   her counsel. We further explained that we were objecting to the settlement on behalf of the

22   Intervenors in this action, and that, if a client told us they did not want us to object to the settlement,

23   we would withdraw from the representation of that client.

24           9.      Several hundred informed us that they did not want us to object to the proposed class

25   settlement on their behalf because they would participate in the settlement if it were approved. As

26   of the filing of this document, Keller Lenkner no longer represents clients who informed us that

27   they did not want us to object to the proposed settlement.

28
                                                         2
                 SUPPLEMENTAL DECLARATION OF WARREN POSTMAN IN SUPPORT OF
          MOTION TO INTERVENE AND IN OPPOSITION TO PRELIMINARY SETTLEMENT APPROVAL
                                   CASE NO. 3:19-cv-02546-CRB
       Case 3:19-cv-02546-CRB Document 197 Filed 12/11/20 Page 3 of 3



 1          10.     Intuit’s brief in support of the proposed settlement refers to Keller Lenkner’s

 2   involvement in In re CenturyLink Sales Practices and Securities Litigation, No. 0:17-md-02795-

 3   MJD-KMM, ECF No. 631. In that case, our firm asked the Court to accept opt-out requests we

 4   submitted on behalf of our clients. The Court declined the request and required each opt-out to

 5   bear the client’s electronic signature. Keller Lenkner complied with that directive and submitted

 6   more than 11,000 signed opt-out requests from its clients.

 7
     I affirm that the foregoing is true under penalty of perjury under the laws of the United States and
 8
     the State of California.
 9

10          Signed on December 11, 2020 in Arlington, Virginia.
11

12
                                                          /s/Warren Postman
13                                                        Warren Postman

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
                 SUPPLEMENTAL DECLARATION OF WARREN POSTMAN IN SUPPORT OF
          MOTION TO INTERVENE AND IN OPPOSITION TO PRELIMINARY SETTLEMENT APPROVAL
                                   CASE NO. 3:19-cv-02546-CRB
